TXEB Local Form 3015-e   [effective December 1, 2017]


                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

IN RE:                                      '
                                            '
JOSEPH JOHN KUBALA, III                     '                 Case No. 19-40292
  and                                       '
                                            '
ERIN COLLEEN KUBALA                         '
                                            '
                    Debtor                  §                 Chapter 13



           ORDER MODIFYING CONFIRMED CHAPTER 13 PLAN
         AND GRANTING ADDITIONAL AWARD OF ATTORNEY’S FEES


       ON THIS DATE the Court considered the Motion to Modify Confirmed Chapter 13
Plan (the “Modification Motion”) filed on July 1, 2020 by the Debtors, Joseph John
Kubala, III and Erin Colleen Kubala (the “Debtors”). The Modification Motion seeks to
modify the terms of the confirmed Chapter 13 plan [dkt #21] in the above-referenced case
(the “Confirmed Chapter 13 Plan”). The Court finds that the Modification Motion was
properly served pursuant to the Federal and Local Rules of Bankruptcy Procedure and that
it contained the appropriate twenty-eight (28)-day negative notice language, pursuant to
LBR 3015(h), which directed any party opposed to the granting of the relief sought by the
Modification Motion to file a written response within 28 days or the Modification Motion
would be deemed by the Court to be unopposed. The Court finds that no objection or other
written response to the Modification Motion has been timely filed by any party. Due to the
failure of any party to file a timely written response, the proposed plan modifications,
together with any allegations contained in the Motion regarding the propriety of those plan
modifications or the fulfillment of the requirements set forth in § 1329 of the Bankruptcy
Code, stand unopposed. Therefore, the Court finds that just cause exists for the entry of
the following order.

       IT IS THEREFORE ORDERED that the Motion to Modify Confirmed Chapter
13 Plan filed on July 1, 2020 by the Debtors, Joseph John Kubala, III and Erin Colleen
Kubala, is hereby GRANTED, the Confirmed Chapter 13 Plan is hereby MODIFIED in
accordance with the provisions set forth in the Modification Motion, as amended by this
Order, and the Chapter 13 Trustee shall adjust his distributions accordingly.
       IT IS FURTHER ORDERED that all provisions of the Confirmed Chapter
13 Plan not addressed by the Modification Motion or this Order remain in full force
and effect.

       IT IS FURTHER ORDERED that the request for an additional award of
attorney’s fees, as contained in ¶ 5 of the Modification Motion, is GRANTED and that
The Mitchell Law Firm, L.P., is awarded the sum of $650.00 which shall be in addition
to any other fees previously awarded or paid in this case.




                                           2
